DETAILED ACTION
Status of Claims: Claims 1-15 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20170201360 A1) in view of Moulsley (US 20160338129 A1) and Ghosh et al. (US 20180132227 A1).
Regarding claim 1, Shin et al. disclose a multi-codeword transmission method, comprising: generating, by a network device, downlink control information corresponding to each of a plurality of code words to be sent to a terminal device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein the downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and sending, by the network device, downlink control information corresponding to the plurality of code words to the terminal device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where plurality of code words are to be sent to the terminal device at the same time as suggested by Moulsley. The motivation would have been to increase resources available to the UE while the UE can be prevented from responding erroneously to control channel messages (paragraphs [0002] [0004]). In addition to Moulsley, Ghosh et al. also from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al. and Moulsley’s method/system where the plurality of transmission nodes are synchronized with each other in a time or 
Regarding claim 3, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state information-reference signal (CSI-RS) configuration (paragraphs [0093] [0095] [0096]).  
Regarding claim 4, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 5, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054]).  
Regarding claim 6, Shin et al. disclose a multi-codeword transmission method, comprising: 20receiving, by a terminal device, downlink control information from a network device, wherein the downlink control information corresponds to a plurality of code words and is to be sent to the terminal device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein in the downlink control information corresponding to the plurality of code words, (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and demodulating, by the terminal device, data based on the downlink control information corresponding to the plurality of code words (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where plurality of code words are to be sent to the terminal device at the same time as suggested by Moulsley. The motivation would have been to increase resources available to the UE while the UE can be prevented from responding erroneously to control channel messages (paragraphs (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al. and Moulsley’s method/system where the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience as suggested by Ghosh et al. The motivation would have been to improve the fairness and reliability in multipoint transmission network (paragraph [0004]).
Regarding claim 7, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, or a quantity of layers (paragraphs [0091] [0096]).   
Regarding claim 8, Shin et al. disclose a terminal device, comprising: a receiving unit, configured to receive downlink control information from a network device,  (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and a demodulation unit, configured to demodulate data based on the downlink control information corresponding to the plurality of code words (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al. and Moulsley’s method/system where the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience as suggested by Ghosh et al. The motivation would have been to improve the fairness and reliability in multipoint transmission network (paragraph [0004]).
Regarding claim 9, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, or a quantity of layers (paragraphs [0091] [0096]).
Regarding claim 11, Shin et al. further suggest wherein the PDSCH resource element 4 Atty. Docket No. 210167.0707.3 (P700)mapping and quasi-co-location indicator comprises at least one of a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state (paragraphs [0093] [0095] [0096]).  
Regarding claim 12, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054]).  
Regarding claim 14, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state (paragraphs [0093] [0095] [0096]).  
Regarding claim 15, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054])
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170079017 A1) in view of Moulsley (US 20160338129 A1) and Ghosh et al. (US 20180132227 A1).
Regarding claim 1, Kim et al. disclose a multi-codeword transmission method, comprising: generating, by a network device, downlink control information corresponding to each of a plurality of code words to be sent to a terminal device (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein the downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and sending, by the network device, downlink control information corresponding to the plurality of code words to the terminal device (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where plurality of code words are to be sent to the terminal device at the same time as suggested by Moulsley. The motivation would have been to increase resources available to the UE while the UE can be prevented from responding erroneously to control channel messages (paragraphs [0002] [0004]). In addition to Moulsley, Ghosh et al. also from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al. and Moulsley’s method/system 
Regarding claim 2, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises at least one of a modulation and coding scheme (MCS), a new data indicator (NDI), or a redundancy version (RV) (paragraph [0100]).  
Regarding claim 3, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state information-reference signal (CSI-RS) configuration (paragraph [0084]).  
Regarding claim 4, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, or a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 5, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (abstract).  
Regarding claim 6, Kim et al. disclose a multi-codeword transmission method, comprising: 20receiving, by a terminal device, downlink control information from a network device, wherein the downlink control information corresponds to a plurality of code  (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and demodulating, by the terminal device, data based on the downlink control information corresponding to the plurality of code words (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity) (paragraph [0092]). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al. and Moulsley’s method/system where the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience as suggested by Ghosh et al. The motivation would have been to improve the fairness and reliability in multipoint transmission network (paragraph [0004]).
Regarding claim 7, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, or a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 8, Kim et al. disclose a terminal device, comprising: a receiving unit, configured to receive downlink control information from a network device, wherein the downlink control information corresponds to a plurality of code words and is to be sent to the terminal device (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator); and a demodulation unit, configured to demodulate data based on the downlink control information corresponding to the plurality of code words (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity) (paragraph [0092]). However, Shin et al. may not explicitly suggest the plurality of code words are to be sent to the terminal device at the same time and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience. Moulsley from the same or similar field of endeavor (paragraph [0030] and fig. 1; more than one codeword may be sent to a UE using same time. The more than one codeword can be indicated in a DCI. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers (fig. 1, from base stations via multiple carriers f1-fn)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where plurality of code words are to be sent to the terminal device at the same time as suggested by Moulsley. The motivation would have been to increase resources available to the UE while the UE can be prevented from responding erroneously to control channel messages (paragraphs [0002] [0004]). In addition to Moulsley, Ghosh et al. also from the same or similar field of endeavor suggest plurality of code words are to be sent to the terminal device at the same time (paragraph [0042]; code words of respective signals transmitted by different transmission points (TPs) in time domain according to quasi co-located to the UE with a single synchronization instance) and wherein the plurality of transmission nodes are synchronized with each other in a time or frequency domain, wherein the plurality of code words have a same large-scale channel experience (paragraph [0042]; the different TPs are coordinated with CoMP technique with a single synchronization instance) (paragraph [0050]; code words transmitted by the different TPs can represent same data and have same encoding scheme) (paragraph [0044]; TPs can perform little synchronization with formatting and timing). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date 
Regarding claim 9, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, or a quantity of layers (paragraphs [0091] [0096]).
Regarding claim 10, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises a modulation and coding scheme (MCS), a new data indicator (NDI), or a redundancy version (RV) (paragraph [0100]).  
Regarding claim 11, Kim et al. further suggest wherein the PDSCH resource element 4 Atty. Docket No. 210167.0707.3 (P700)mapping and quasi-co-location indicator comprises at least one of a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state (paragraph [0084]).  
Regarding claim 12, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (abstract).  
Regarding claim 13, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises at least one of a (paragraph [0100]).  
Regarding claim 14, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, or a channel state (paragraph [0084]).  
Regarding claim 15, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (abstract).
Response to Remarks/Arguments
Applicant's remarks/arguments filed 08/23/2021 with respect to claim(s) 1, 6, and 8 regarding Moulsley reference have been fully considered but they are not persuasive. On page 8 of the Applicant’s remarks, Applicant submits that Moulsley does not describe that the multiple code words are from a plurality of transmission nodes. In response, the Examiner respectfully disagrees with the Applicant’s assertion that Moulsley does not describe that the multiple code words are from a plurality of transmission nodes. Moulsley, in paragraph [0030], discloses more than one codeword may be sent to a UE using same time. Multiple codewords can be transmitted in the same message and received at the same time. The codewords are sent on multiple carriers. Moulsley further suggests that different base stations use the different carriers (f1-fn) for transmission (fig. 1). Thus, Moulsley indeed suggests the multiple code words .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476